Per Curiam.
Michael J. Moran filed his petition of intervention in the receivership proceedings of defendant bank alleging a deposit in the bank of the sum of $2,904.17 in an account known as “M. J. Moran, Special,” and asked that two promissory notes representing personal indebtedness and certain other notes upon which he was surety be offset against the deposit.
The district court for Lancaster county held that intervener was entitled to have said deposit offset in satisfaction of the personal notes, but that he was not entitled to fin offset in payment of the notes upon which he was surety. The defendant bank has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.